Citation Nr: 0031113	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-03 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.  

This appeal arises from a July 1998 rating decision of the 
Newark, New Jersey, regional office (RO) which denied service 
connection for bilateral hearing loss and tinnitus.  The 
notice of disagreement was received in July 1998.  The 
statement of the case was issued in August 1998.  The 
veteran's substantive appeal was received in March 1999.

In July 2000, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman of the Board of Veterans' Appeals (Board) to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
2000).


REMAND

The veteran contends that he currently suffers from tinnitus 
as well as bilateral hearing loss.  He asserts that both 
problems were caused by acoustic trauma he experienced when 
he was injured in an explosion caused by a detonated land 
mine.  He states that he complained of hearing loss and 
tinnitus during his active military service, but that his 
complaints were not recorded in his service medical records 
because of the circumstances of his service.  Specifically, 
the veteran reports that his injuries occurred during the 
height of the Tet Offensive, and that the medics did not 
perceive his complaints as something that merited their 
immediate attention.  He maintains that he continues to 
suffer from hearing loss and tinnitus.  He says both 
disorders have plagued him since service.

Prior to rendering a final decision on the issues of service 
connection for hearing loss and tinnitus, the Board finds 
that there are procedural defects that must be addressed and 
corrected.  Significant changes in the law pertaining to the 
duty to assist a veteran in the development of a claim for 
compensation occurred during the pendency of this appeal.  In 
particular, the law now states: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (Nov. 9, 2000) (to be codified 
as amended at 38 U.S.C. § 5103(a)).  

There is no evidence in the present case that the RO informed 
the veteran or his representative of the evidence necessary 
to substantiate his claim.  Such evidence could include, but 
would not necessarily be limited to, VA or non-VA medical 
records that might reflect treatment for hearing loss or 
tinnitus shortly after his service discharge.  The veteran 
could have also been informed that an opinion setting forth 
an etiological link between his tinnitus and his military 
service would be useful in establishing his claim for service 
connection.

The newly enacted amendatory legislation pertaining to the 
duty to assist also requires that, aim."  
Further: 

The Secretary shall treat an examination or 
opinion as being necessary to make a decision 
on a claim for purposes of paragraph (1) if 
the evidence of record before the Secretary, 
taking into consideration all information and 
lay or medical evidence (including statements 
of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A(d)(2)).

Here, the record clearly shows that the veteran suffers from 
hearing loss, as recognizable for VA purposes (see 38 C.F.R. 
§ 3.385), as well as tinnitus.  There is also satisfactory 
evidence showing that the veteran sustained acoustic trauma 
in service.  The veteran contends he has continuously 
suffered from the effects of his hearing loss and tinnitus 
since being injured in a mine explosion in Vietnam.  Finally, 
there is some medical evidence suggesting a relationship 
between the veteran's in-service acoustic trauma and his 
current hearing loss.  

In a report dated in May 1999, R.L. DiMatteo, M.A., CCC-
SLP/A, indicated that the veteran's audiometric pattern was 
that of classic noise-induced/traumatic hearing loss.  Noting 
that she had served a two-year fellowship program through the 
Hahnemann Medical College Department of Otorhinolaryngology 
at the Philadelphia VA Medical Center, Ms. DiMatteo stated 
she had observed many cases of veterans who suffered from 
hearing loss due to acoustic trauma.  She further stated that 
some individuals who were exposed to loud noises in service 
later exhibited hearing losses like that of the veteran's 
configuration.

In this regard, the Board notes, however, that Ms. DiMatteo 
also indicated that she had been limited in the audiology 
testing she was able to afford to the veteran.  She 
recommended that the veteran be provided an "orientation of 
current evaluation techniques for individualized diagnosis", 
and that he be afforded a complete audiology work-up.  
Moreover, the is no indication that Ms. DiMatteo had the 
benefit of reviewing the veteran's claims folder, to include 
service medical records, prior to rendering her opinion.  In 
other words, the report from Ms. DiMatteo is incomplete.

Acknowledging the limited probative value of Ms. DiMatteo's 
report, and that the veteran's May 1998 VA audiology 
examination failed to discuss the etiology of his hearing 
loss and tinnitus, the RO determined that another VA 
audiology examination was necessary.  A VA audiology 
examination was therefore ordered so that a determination 
could be made as to the nature, extent, and etiology of the 
veteran's hearing loss and tinnitus.  The veteran failed to 
report for his scheduled VA examination in March 2000.  In a 
supplemental statement of the case dated in June 2000, the RO 
indicated that evidence expected from the examination, which 
could have been material to outcome of the claim, could not 
be considered.

Pursuant to 38 C.F.R. § 3.655 (2000), when a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of the record.  The Board is unable to 
address the merits of 38 C.F.R. § 3.655 at this time, as the 
RO has not provided the veteran with the citation to this 
regulation nor given him the opportunity to present an 
explanation as to why his claim should not be denied based 
upon his failure to appear for a VA examination.  See Bernard 
v. Brown, 4 Vet.App. 384, 394 (1993).  In order to remedy 
this problem, and to fully meet the requirements of the 
recently enacted 38 U.S.C.A. § 5103A, the veteran should be 
scheduled for another audiology examination.

The Board hereby advises the veteran that serious 
consequences as to the outcome of his claim can result from 
his failure to appear for a scheduled examination.  See, 
e.g., 38 C.F.R. § 3.655.  We further emphasize to the 
veteran, as has the United States Court of Appeals for 
Veterans Claims, that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet.App. 480, 483 
(1992).

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following development:

1.  The RO should request that the veteran submit 
the names and addresses of all VA and non-VA 
medical care providers who have treated him, since 
his service separation, for hearing loss and/or 
tinnitus.  After securing the necessary releases, 
the RO should obtain such records and permanently 
associate them with the claims file.

2.  Upon completion of the above development, the 
RO should schedule the veteran for a VA audiology 
examination. The veteran should be notified of the 
date, time, and place of the examination in 
writing.  The claims folder, to include a copy of 
this Remand, must be made available to and be 
reviewed by the examiner prior to the examination.  
All the necessary audiometric testing should be 
conducted.  The examiner should state whether it 
is at least as likely as not that the veteran's 
hearing loss and/or tinnitus is etiologically 
related to any incident, accident, or exposure 
that occurred during his military service.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

3.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  After undertaking any additional development 
deemed appropriate, the RO should review the issue 
on appeal.  Due consideration should be given to 
all pertinent laws, regulations, and decisions of 
the U.S. Court of Appeals for Veterans Claims.  If 
the benefit sought on appeal is not granted, the 
appellant and his representative should be issued 
a Supplemental Statement of the Case, which should 
include reference to all pertinent laws and 
regulations, to include the provisions of 38 
C.F.R. § 3.655, if appropriate.  The veteran and 
his representative should be given an opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).


- 8 -


